—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered November 22, 1999, as amended January 27, 2000, convicting defendant, after a jury trial, of robbery in the first degree, kidnapping in the second degree, robbery in the second degree (three counts) and unlawful imprisonment in the first degree, and sentencing him to an aggregate term of 15 years, unanimously affirmed.
Defendant’s contention that the convictions of kidnapping in the second degree and unlawful imprisonment should be dismissed as merged into the robbery convictions is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the merger doctrine was not applicable as the kidnapping, wherein the victim was locked in the trunk of his car, was a subsequent independent act and not an inherent part of the carjacking (see People v Riley, 70 NY2d 523, 532 [1987]).
The challenged portions of the prosecutor’s cross-examination and summation raised permissible challenges to defendant’s credibility, particularly since defendant’s version of the events was significantly different from that of the prosecution witnesses (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Tom, Andrias and Lerner, JJ.